UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7959


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ALTON BENN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00127-TDS-2)


Submitted:    April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alton Benn, Appellant Pro Se.    Lisa Blue Boggs, Robert Michael
Hamilton,   Angela  Hewlett   Miller,  Assistant   United States
Attorneys, Stephen Thomas Inman, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alton      Benn   seeks    to   appeal   the   district    court’s    order

affirming the magistrate judge’s denial of Benn’s motion to expand

the record in his 28 U.S.C. § 2255 (2012) proceedings.                This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).            The order Benn seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.        Accordingly, we dismiss the appeal for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and   argument    would   not   aid   the   decisional

process.



                                                                       DISMISSED




                                        2